DETAILED ACTION

Response to Amendment
The Amendment filed 7/08/2022 has been entered. Claims 9-13 and 21-35 remain pending in the application. Claims 1-8 and 14-20 were cancelled.

Allowable Subject Matter
Claims 9-13 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, Brewer (US 5142780) teaches a method of using a separation tool, the method comprising:
inserting a hook point (hook point of 11) of the separation tool between the selected sheath materials (see Figure 4); 
guiding the separation tool in a direction parallel to a length of the selected sheath material (see Figure 4); 
contacting the material with a blade of the separation tool (see Figure 4); such that selected material pass alongside the opposing major surface of the fin; and 
directing the material to each side of the separation tool (see Figure 4).
Brewer fails to the teach the method is explicitly used to a bonding material between fibers, such as arranging an array of fibers side-by-side, wherein each fiber is connected to at least one other neighboring fiber with a bonding material, and wherein the bonding material is intermittently dispersed between each fiber; selecting two neighboring fibers from the array of fibers, inserting a hook point of the fiber separation tool in between the selected fibers at a region free of the bonding material such each selected fiber is alongside an opposing major surface of a fin comprising the hook point; such that selected fibers pass alongside the opposing major surface of the fin.
Miyamoto (US 20140233899 A1) teaches arranging an array of fibers side-by-side, wherein each fiber is connected to at least one other neighboring fiber with a bonding material (see Figure 11A), and wherein the bonding material is intermittently dispersed between each fiber (see Figure 11A); selecting two neighboring fibers from the array of fibers (see Figure 11A).
Isaji (US 20150049997 A1) teaches inserting a fiber separation tool (9) in between the selected fibers at a region free of the bonding material such each selected fiber is alongside an opposing major surface of tool (see Figure 4); such that selected fibers pass alongside the opposing major surface of the tool (see Figure 4).
However none of the reference explicitly teaches “inserting a hook point of the fiber separation tool in between the selected fibers at a region free of the bonding material such each selected fiber is alongside an opposing major surface of a fin comprising the hook point; such that selected fibers pass alongside the opposing major surface of the fin”. Therefore the method step of inserting a hook point is considered not taught by any of the references above.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Brewer, Miyamoto and Isaji. Thus claim 9 is allowable, claims 10-13 and 32 are allowable by virtue of its dependency on claim 9. Claims 21-311 and 33-35 are allowed for the same reason as claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/14/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724